Howard, J., orally,
— Prima fade, the name of W. Farnsworth is to be considered that of an attesting witness. His signature is at the place on the note, known to every business man as the place for the attestation. Long usage has confirmed this rule. It is of universal notoriety. Its legality is not to be questioned.
But it is objected, that he wrote his name there without request. This was not an unusual course. He was, however, the agent of the payee in receiving the note, and might properly witness it, at his own suggestion.

Exceptions overruled.